              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ANDRAE L. DOTSON,

                      Plaintiff,
                                                    Case No. 18-CV-182-JPS-JPS
 v.

 MATTHEW KALTENBRUN, AARON
 FRANTAL, LUIS VARGAS-RAMOS,                                       ORDER
 RICHARD KLARKOWSKI, and
 MATT THOMPSON,

                      Defendants.


       Plaintiff proceeds in this action pro se, alleging that the defendant

police officers used excessive force in arresting him. (Docket #22). At the

time this case was filed, Plaintiff was incarcerated at the Dodge County

Detention Facility. He has been a prolific filer in this case, consistently

making new submissions and asking for copies of documents. However,

when the Court issued its trial scheduling order on November 16, 2018, it

was returned as undeliverable. (Docket #31).

       The Court is left, then, with no ability to contact Plaintiff. General

Local Rule 5(a)(4) requires pro se parties like Plaintiff to keep the Court

apprised of their contact information. Civil Local Rule 41(c) provides for

dismissal of actions which are not being diligently prosecuted by a plaintiff.

Applying these rules together to Plaintiff’s case, this action must be

dismissed without prejudice.

       Accordingly,

       IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice.
The Clerk of the Court is directed to enter judgment accordingly.

Dated at Milwaukee, Wisconsin, this 26th day of December, 2018.

                           BY THE COURT:



                           ____________________________________
                           J. P. Stadtmueller
                           U.S. District Judge




                         Page 2 of 2
